Citation Nr: 1213776	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent before October 11, 2011 and in excess of 70 percent effective October 11, 2011 for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by which the RO granted service connection for PTSD.  The Veteran contested the initial 50 percent evaluation assigned effective August 6, 2004.  The Board remanded this matter in January 2010 and in August 2011.  Ultimately, in February 2012, the RO assigned a 70 percent evaluation for the service-connected PTSD effective October 11, 2011.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in October 2009.  The hearing was held at the RO.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

In a signed notice dated in March 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the claim of entitlement to an evaluation in excess of 50 percent before October 11, 2011 and in excess of 70 percent effective October 11, 2011 for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 2.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In a March 2012 signed statement, the Veteran indicated that he wished to withdraw this appeal and, hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it must be dismissed.


ORDER

The withdrawn appeal as to the matter of entitlement to an evaluation in excess of 50 percent before October 11, 2011 and in excess of 70 percent effective October 11, 2011 for service-connected PTSD is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


